                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:17-CV-04006-KES

                   Plaintiff,

      vs.                                          ORDER GRANTING
                                                PLAINTIFF’S MOTION FOR
DONNA RINGLING,                                  SUMMARY JUDGMENT
JOANN JANDREAU,
KATHRYN STANDY,
and KORY STANDY,

                   Defendants.


      Plaintiff, the United States of America, moves for summary judgment

against defendants, Donna Ringling, Joann Jandreau, Kathryn Standy, and

Kory Standy under Federal Rule of Civil Procedure 56. Docket 43. Defendant

Ringling opposed the motion. Docket 57. Defendants Jandreau, Kathryn

Standy, and Kory Standy did not file any opposition. For the following reasons,

the court grants plaintiff’s motion for summary judgment against defendants.

                           FACTUAL BACKGROUND

      The undisputed facts are as follows:

      Defendants Donna Ringling, JoAnn Jandreau, and Kathryn Standy are

the daughters of the late Harold and Margery Arshem. Margery predeceased

Harold. Defendant Kory Standy is the son of Kathryn Standy and the grandson

of Harold Arshem (Arshem).
      Arshem died testate on December 24, 1999. In his Last Will and

Testament, executed on February 20, 1998, Arshem bequeathed his estate (the

Estate) in equal parts to his three daughters. His will also contained a specific

bequest of real property to Ringling as part of her one-third portion of the

Estate. In his will, Arshem also nominated and appointed Ringling, Jandreau,

and Kathryn Standy to serve as co-personal representatives of the Estate. The

Estate included real property located in Charles Mix County and Lyman

County, South Dakota, stocks and bonds, co-op shares, cash, CDs, bank

accounts, two contracts for deeds, a retained life estate in real property located

in Charles Mix County, life insurance proceeds, crops, household goods, farm

machinery, equipment, and vehicles.

      Prior to his death, Arshem bought several government H/HH series

bonds. Thirteen of those bonds were jointly owned by Arshem and Ringling, but

Ringling did not make any contribution toward the bonds. At the time of

Arshem’s death, the thirteen bonds were valued at $12,000. Arshem also

jointly owned ten bonds with Jandreau. Jandreau did not make any

contributions toward the bonds. At the time of Arshem’s death, the ten bonds

were valued at $12,500. Additionally, Arshem jointly owned seven bonds with

Kathryn Standy. Like her sisters, Kathryn Standy did not contribute anything

toward the bonds. At the time of Arshem’s death, the seven bonds were valued

at $6,500.

      Along with the bonds, Arshem owned other property jointly with his

daughters. Prior to his death, Arshem purchased two vehicles, a 2000 Dodge

                                        2
Ram Pickup Truck and a 1994 Dodge Van. The pickup truck was titled in the

name of Arshem and his three daughters. None of the daughters made any

contribution toward the pickup truck. The van was titled in the name of

Arshem and Kathryn Standy. Kathryn Standy made no contribution toward the

van. At the time of his death, the pickup truck was valued at $25,000, and the

van was valued at $8,000. Prior to his death, Arshem also added Kathryn

Standy as a joint owner on his checking account at Community First Bank.

Kathryn Standy never made any contribution to the checking account.

      Arshem purchased two life insurance policies on his life prior to his

death, New York Life Insurance Company Policy #xxx7361 and Continental

General Insurance Company Annuity Policy #xxx8783. All three daughters

were listed as the beneficiaries on the policies. At the time of his death, Arshem

owned both policies outright, and the policies had a total value of $21,616.20.

      Prior to his death, Arshem was involved in several transactions with his

grandson, Kory Standy. The first transaction occurred on March 27, 1996,

when Kory Standy entered into a contract for deed with Arshem to purchase

real property located in Charles Mix County. 1 According to the contract, Kory

Standy was to pay Arshem $32,000 for the property with an initial $100 due at

or before the execution of the contract, $1,900 due on December 20, 1996, and

the remaining balance paid in fifteen annual installments. On December 14,




1The property’s legal description is: “The West Half of the Southeast Quarter
(W½SE¼) in Section Thirty-two (32) in Township Ninety-nine (99) North, Range
Sixty-six (66), West of the 5th P.M.” Docket 45 ¶ 27.
                                        3
1999, Arshem forgave the remaining balance of $27,600.96 due on the

contract.

        The second transaction between Kory Standy and Arshem occurred on

May 9, 1996. In this transaction, Arshem conveyed a warranty deed to Kory

Standy for the family farm located in Charles Mix County along with irrigation

equipment and permits. In his conveyance, Arshem retained a life estate and

the right to receive the rent income and profits during his lifetime. After

Arshem’s death, on January 24, 2000, the family farm’s fair market value was

appraised at $345,700.

        The third transaction occurred on December 18, 1999. Kory Standy and

Arshem entered into a contract for deed for real property in Charles Mix

County. 2 According to the contract for deed, Kory Standy was to pay $90,000

to Arshem with an initial $10,000 due at or before the contract’s execution and

the remaining $80,000 paid in twenty annual installments. Kory Standy would

not take possession, or receive the rent, issues, and profits until March 1,

2000. At Arshem’s death, Kory Standy still owed $80,093.30 on the contract for

deed.

        Additionally, Kory Standy received other types of property from Arshem.

On December 19, 1999, Arshem endorsed a certificate of deposit (CD) to pay off

a note in the name of Arshem and Kory Standy. On the date the CD was


2 The legal description is “The North Half of the Northeast Quarter (N½NE¼) in
Section Twenty-eight (28) and the North Half of the Northwest Quarter
(N½NW¼) in the Southwest Quarter of the Northwest Quarter (SW½NW¼) of
Section Twenty-seven (27), all in Township Ninety-seven (97) North, Range
Sixty-seven (67), West of the 5th P.M.” Docket 45 ¶ 34.
                                         4
cashed in, the value was $32,989.49. Of that amount, $28,845.44 was used to

pay off the note and $3,779.21 (the remaining balance after the penalty for

early withdrawal) was paid to Kory Standy. Also, in December of 1999, Arshem

gave Kory Standy approximately 6,000 bushels of corn. At Arshem’s death,

these bushels were valued at $10,200.

      In the First Judicial Circuit Court of the State of South Dakota, Ringling,

Jandreau, and Kathryn Standy filed an application for informal probate and

appointment of personal representative on December 31, 1999. On January 3,

2000, the First Judicial Circuit issued Letters of Representative to the

daughters and docketed the probate case. In September of 2000, the Estate

reported Arshem’s real and personal property interests at the time of his death

to the State of South Dakota as part of the probate proceeding. Attorney James

Haar prepared the South Dakota Inheritance Tax Report and Information for

Judicial Determination of Inheritance Tax. Kathryn Standy signed the

document on behalf of the Estate. This report, however, incorrectly used

county assessed values for the real property, instead of appraised values.

      In June 2003, Stan Whiting was appointed by the court to serve as a

special administrator over the probate proceeding after Ringling filed a petition.

As special administrator, Whiting’s duties included investigating issues

contained in Ringling’s petition, like whether a federal estate tax return was

required. Around August 4, 2003, Whiting filed a motion in the probate

proceeding asking for permission to file a federal estate tax return and to

amend the state inheritance tax return. In his motion, Whiting stated that the

                                        5
value of the real property should have been determined by the fair market

values instead of the county assessed values. On August 13, 2003, the First

Judicial Circuit ordered Whiting to file a federal estate tax return and amend

the state inheritance tax return.

      On April 14, 2008, on behalf of the Estate, Ringling signed Form 706, the

federal estate tax return, and reported a gross estate of $834,336.00 and a net

estate tax due of $28,939.00. Whiting mailed the form to the IRS on May 5,

2008. The IRS received it around May 15, 2008. When the Estate filed the

Form 706, it did not make any payments. On the Form 706, the Estate

reported its assets as: three pieces of real property, co-op shares, stocks,

bonds, two contracts for deeds, cash, bank accounts, CDs, two life insurance

policies, the corn crop gifted to Kory, the pickup truck, the van, and other

miscellaneous property. The Estate also reported the values of the assets each

defendant received. Kathryn Standy and Jandreau each received $121,988.00,

Ringling received $121,987.00, and Kory Standy received $416,116.00.

      On July 14, 2008, a delegate of the Secretary of the Treasury made

assessments against the Estate totaling $65,874.80. The estate tax owed was

$28,939.00, the late filing penalty was $6,511.27, the failure to pay penalty

was $7,234.75, and the interest was $23,189.78. On that same day, the IRS

sent the Estate a notice of assessments and demanded payment. About a

month later, on August 18, 2008, the IRS sent the Estate a notice of intent to

levy after the Estate failed to pay the tax liability. The IRS sent an additional

notice of balance due and request to pay to the Estate on November 10, 2008.

                                         6
      On December 11, 2008, Whiting filed a petition in the probate proceeding

for payment and an order releasing him of further duties. At that time, Whiting

had filed a federal estate tax return, amended the state inheritance tax return,

and advised the heirs the amount each owed for the federal estate tax. The IRS

accepted the tax return as filed on December 17, 2008. On November 16, 2009,

the IRS sent a third notice of balance and request to pay to the Estate.

      On January 29, 2010, Ringling sent a request to the IRS to abate the

penalties and interest on the Estate’s tax liability. The IRS denied Ringling’s

request based on its finding that the information submitted did not establish

reasonable cause or show due diligence. The IRS’s letter also provided

information on how to file a claim for refund or seek further IRS administrative

review. Neither the Estate nor Ringling filed such a claim. For the next three

years in November (2010, 2011, 2012), the IRS sent additional notices of

balance due and requests to pay.

      On April 18, 2011, Dennis Duncan, an attorney, forwarded a check to

Ringling, Jandreau, and Kathryn Standy and attached a letter that advised the

daughters that the federal estate tax remained due by the Estate. On July 15,

2013, each defendant received an IRS Form 10492, entitled “Notice of Federal

Taxes Due,” with respect to the Estate. A Notice of Federal Tax Lien was filed in

Charles Mix County against the Estate on July 24, 2013. The notice was also

sent to the Estate. No one requested a hearing on the lien on behalf of the

Estate.




                                        7
      Since 2010, defendants have made some payments to reduce the Estate’s

tax liability. Ringling made two payments, one on February 22, 2010, for

$4,300.49, and a second payment on March 22, 2010, for $241.32. Jandreau

made a payment of $4,514.48 on September 5, 2017. Kathryn Standy made a

payment of $4,514.48 on September 11, 2017. Kory Standy made a payment of

$15,135.09 on October 2, 2017. As of May 25, 2018, the Estate had a

remaining balance of $63,479.08 due on its tax liability.

      The United States filed this case against defendants seeking a judgment

against each defendant for personal liability for unpaid federal estate tax debt

of Arshem’s Estate under 26 U.S.C. § 6324(a)(2). Docket 1. Defendants Ringling

and Jandreau each filed separate answers. Dockets 10, 15. On April 25, 2017,

the Clerk of Court entered defaults against Kathryn Standy and Kory Standy

under Federal Rule of Civil Procedure 55(a) for failure to answer the complaint

or otherwise defend within the time limit under Federal Rule of Civil Procedure

12(a)(1). Docket 19. On May 4, 2017, Kory Standy sent a letter that was

docketed as his Answer. Docket 20. On May 8, 2017, Kathryn Standy sent a

letter to the court that was docketed as “Letter.” Docket 21. Kathryn and Kory

Standy have not made a request for the court to vacate the default. The United

States now moves for an order granting summary judgment against all

defendants under Federal Rule of Civil Procedure 56. Docket 43.

                      SUMMARY JUDGMENT STANDARD

      Summary judgment is appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

                                        8
as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet its burden

by presenting evidence that there is no dispute of material fact or that the

nonmoving party has not presented evidence to support an element of its case

on which it bears the ultimate burden of proof. Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986). To avoid summary judgment, “[t]he nonmoving party

may not ‘rest on mere allegations or denials, but must demonstrate on the

record the existence of specific facts which create a genuine issue for trial.’ ”

Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir. 2005) (quoting Krenik

v. Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995)). Summary judgment is

precluded if there is a genuine dispute of fact that could affect the outcome of

the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

considering a summary judgment motion, the court views the facts and the

inferences drawn from such facts “in the light most favorable to the party

opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                                   DISCUSSION

I.    Liability under 26 U.S.C. § 6324(a)(2)

      The United States claims that defendants are liable for unpaid federal

estate tax, penalties, and interest under 26 U.S.C. § 6324(a)(2). Docket 1. The

United States moves for summary judgment on its claims arguing that no

genuine dispute of material facts exists and it is entitled to judgment as a

matter of law. Docket 43.




                                         9
      Defendants Jandreau, Kathryn Standy, and Kory Standy failed to

respond to the United States’s motion for summary judgment. Under Local

Rule 56.1, “All material facts set forth in the movant’s statement of material

facts will be deemed to be admitted unless controverted by the opposing party’s

response to the moving party’s statement of material facts.” D.S.D. Civ.

LR 56.1(D). Thus, in regard to defendants Jandreau, Kathryn Standy, and Kory

Standy, the court accepts all of the facts contained within the United States’s

Statement of Undisputed Material Facts as undisputed. Ringling filed a

response in opposition to the motion for summary judgment. Docket 57.

Ringling also filed a Statement of Disputed Material Facts. Docket 58. The

court will address the alleged disputes in the discussion that follows.

      If an imposed federal estate tax is not paid when due, a transferee,

surviving tenant, or beneficiary, who receives, or has on the date of the

decedent’s death, property included in the gross estate under sections 2034 to

2042, is personally liable for such tax. 26 U.S.C. § 6324(a)(2). To establish

liability under section 6324(a)(2), the government must prove: (1) the estate tax

was not paid when due and (2) the transferee, surviving tenant, or beneficiary

received property included in the gross estate under sections 2034 to 2042.

Nason v. Comm'r, 51 T.C.M. (CCH) 1455 (T.C. 1986); Groetzinger v. Comm’r, 69

T.C. 309, 316 (T.C. 1977).

      A.   Arshem’s estate tax was not paid when due.

      The first element the United States must prove is that the estate tax was

not paid when due. Nason, 51 T.C.M. at 1455. Estate tax returns must be filed

                                        10
within nine months from the date of the decedent’s death. 26 U.S.C. § 6075.

Here, the estate tax return for the Estate was filed eight years after Arshem’s

death. Arshem died on December 24, 1999. Docket 45-2. On April 14, 2008,

Ringling, on behalf of the Estate, signed the Form 706 and reported a gross

estate amount and a net estate tax amount. Docket 45-13 at 1; Docket 45-45

at 14. On July 14, 2008, a delegate of the Secretary of the Treasury made

assessments against the Estate for a total of $65,874.80. Docket 45-46 ¶¶ 4, 5;

Docket 45-20 at 1. This amount included the original estate tax, two penalties,

and interest. Docket 45-46 ¶¶ 4, 5; Docket 45-20 at 1. On December 16, 2008,

the IRS sent the Estate an Estate Tax Closing Letter to notify the Estate that its

return was accepted as filed. Docket 45-23. Since the initial assessment,

interest continued to accrue, and defendants made some payments. The

payments made in 2010 and 2017 totaled $24,165.05. Docket 45-46 ¶¶ 7-8. As

of May 25, 2018, the Estate’s estate tax liability was not fully paid, and the

remaining liability was $63,479.08. Id. ¶ 9.

      Ringling does not contest any of the amounts contained within the

evidentiary support of the United States’s motion. See Docket 57. In her

response, Ringling’s main contention is based on an error contained in the

United States’s motion for summary judgment and memorandum. Id. at 3.

Ringling notes that the remaining tax liability amount in the United States’s

memorandum was $63,470.08 (Docket 44 at 6), but the evidence supporting

the United States’s motion stated the liability amount was $63,479.08 (Docket

45-46). Docket 57 at 3. Ringling argues that this “discrepancy is material and

                                        11
forbids summary judgment.” Id. In its reply, the United States admits that

there were inconsistencies between its motion/memorandum and the

supporting evidence, but states that the inconsistencies were due to a systemic

typographical error. Docket 59 at 3.

      Once the moving party has met its initial burden, the nonmoving party

must establish “that a fact . . . is genuinely disputed” either by “citing to

particular parts of materials in the record,” or by “showing that the materials

cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ.

P. 56(c). Rule 56 requires Ringling to support her assertions that a fact is

disputed by citing to materials in the record like depositions, documents,

affidavits, declarations, stipulations, admissions, interrogatory answers, or

other materials. Fed. R. Civ. P. 56(c)(1). Here, Ringling only points to an

inconsistency contained in the United States’s motion/memorandum. These

two documents are not included within the list of citable materials in Rule 56

and cannot be used to support Ringling’s factual position. See, e.g., British

Airways Bd. v. Boeing Co., 585 F.2d 946, 952 (9th Cir. 1978) (stating legal

memorandums are not evidence and “cannot by themselves create a factual

dispute sufficient to defeat a summary judgment motion where no dispute

otherwise exists”); Skyline Corp. v. NLRB, 613 F.2d 1328, 1337 (5th Cir.

1980) (“Statements by counsel in briefs are not evidence.”).

      Additionally, to deny summary judgment, “there must be evidence on

which the jury could reasonably find for the [non-moving party].” Anderson,

477 U.S. at 252. Here, the incorrect liability dollar amount in the

                                         12
motion/memorandum would not be admissible evidence for a jury to consider.

Conversely, the United States cites to admissible evidence that contains the

correct liability dollar amount. Docket 44 at 6 n.24. In her declaration,

Revenue Officer Advisor, Sheryl McCanlies, states the Estate’s balance as of

May 25, 2018, is $63,479.08. Docket 45-46 at 3.

      Overall, Ringling has not provided any evidence that the liability amount

of $63,479.08 contained in McCanlies’s declaration is disputed. Ringling

incorrectly states that Form 4340 states the unpaid liabilities as of May 25,

2018, was $61,399.99. Docket 57 at 3. Form 4340 actually states that balance

of $61,399.99 was the amount due as of August 8, 2014. Docket 45-47 at 4.

Based on these reasons, the court rejects Ringling’s argument that this

typographical error creates a genuine dispute of material fact and precludes

summary judgment. The court finds that the undisputed facts show Arshem’s

estate tax was not paid when due.

      B.   Defendants received property included in the gross estate.

      The second element the United States must prove is that the transferee,

surviving tenant, or beneficiary received property included in the gross estate.

Nason, 51 T.C.M. at 1455. The gross estate includes all property, real or

personal, tangible or intangible, wherever situated, at the time of the

decedent’s death. 26 U.S.C. § 2031(a). Sections 2035 through 2042 list the

different types of property and how each type is included in the gross estate

valuation. 26 U.S.C. §§ 2035-2042. Each defendant is liable based on the

property each defendant received from the Estate, to the extent of the

                                       13
property’s value measured at the time of the decedent’s death. 26 U.S.C.

§ 6324(a)(2).

      The United States states it is undisputed that defendants are transferees,

surviving tenants, or beneficiaries who had property on the date of Arshem’s

death or received property as a result of his death. Docket 44 at 7. None of the

defendants contest the United States’s Statement of Undisputed Material Facts

as they relate to this second element.

      First, the United States states the undisputed facts show Arshem made

transfers of a corn crop and a certificate of deposit to Kory Standy, and that

Arshem forgave the balance due on a contract for deed in a transaction

between him and Kory Standy. Docket 44 at 12. The United States argues

these gifts are includible in the gross estate under section 2035 because the

transfers were made within the last month of Arshem’s life. Id. at 13. The court

agrees. The gross estate includes property the decedent transferred within

three years of his death. 26 U.S.C. § 2035(c)(1).

      The undisputed facts show Kory Standy received these three gifts within

the three-year time period before Arshem’s death. First, Kory Standy admitted

in his deposition that he received the corn crop in 1999 from Arshem. Docket

45-43 at 26. Second, Arshem signed the certificate of deposit over to Kory

Standy and executed the CD’s authorization on December 13, 1999. Id. at 22,

24. Kory Standy stated Arshem wanted to sign the CD over to him, instead of

having Kory Standy pay the Estate. Id. at 21-22. Kory Standy stated he

received $3,779 from the CD. Id. at 22-24. Lastly, Kory Standy stated that one

                                         14
month before Arshem’s death, Arshem deeded the property over to Kory

Standy, even though Kory Standy still owed Arshem money for it. Id. at 13;

Docket 45-31 (Contract for Deed). Kory Standy said his grandfather wanted to

“will it, give it . . . sign it over to [him].” Docket 45-43 at 13. Because these

transfers from Arshem to Kory Standy occurred within the last year of

Arshem’s life, these gifts are includible in the gross estate under section 2035

and are considered section 6324(a)(2) property. Kory Standy, as a transferee of

section 6324(a)(2) property, is liable for the unpaid portion of the Estate’s

liability in an amount that takes into account the value of the gifts.

      Next, the United States states the undisputed facts show Arshem

retained a life estate in the family farm during a transaction with Kory Standy.

Docket 44 at 11-12. The United States argues the family farm should be

included in the gross estate under section 2036. Id. at 11. The court agrees.

The gross estate includes all property the decedent has transferred in which he

retained an interest for his life or for any period that does not end before his

death. 26 U.S.C. § 2036. This retained interest can be the possession or

enjoyment of the property, the right to the income from the property, or the

right to designate the people who possess or enjoy the property. Id.

      The undisputed facts show that Arshem retained a life estate in the

family farm when he transferred it to Kory Standy. In 1995, Arshem signed a

warranty deed, transferring the family farm to Kory Standy. Docket 45-43 at 9.

Kory Standy stated Arshem retained a life estate to the family farm and resided

there until shortly before his death. Id. at 11. Additionally, the warranty deed

                                         15
from Arshem to Kory stated, “Grantor retains a life estate and to receive the

income rents and profits during his life time.” Docket 45-30 at 2. Because

Arshem retained a life estate, the family farm is includible in the gross estate

and is considered section 6324(a)(2) property. Kory Standy, as a transferee of

section 6324(a)(2) property, is liable for the unpaid portion of the Estate’s

liability in an amount that takes into account the value of the family farm.

      The United States states the undisputed facts show Ringling, Jandreau,

and Kathryn Standy each jointly owned property with Arshem at the time of his

death. Docket 44 at 9. The United States argues this property is in includible

in the gross estate under section 2040. Id. The court agrees. The gross estate

includes all property the decedent and any other person held as joint tenants

with right of survivorship except such property that has been shown to

originally belong to the joint owner and never was received or acquired by the

joint owner from the decedent for less than adequate and full consideration. 26

U.S.C. § 2040(a).

      The undisputed facts show the daughters owned various pieces of

property jointly with Arshem. First, Arshem jointly owned government bonds

with each of his daughters. Ringling admits she received thirteen bonds.

Docket 45-45 at 12. Jandreau stated she jointly owned ten bonds with Arshem

and received those bonds as part of her one-third share of the Estate. Docket

45-42 at 16. The South Dakota Inheritance Tax Reports lists the bonds as

jointly owned by Arshem and Ringling (13 bonds), Jandreau (10 bonds), and

Kathryn Standy (7 bonds). Docket 45-6 at 11. Also, none of the three daughters

                                        16
provided any contribution for the bonds. Whiting advised the daughters the

bonds would likely be fully taxable in the Estate because the daughters made

no contribution to them. Docket 45-12 at 1.

      Second, Arshem also jointly owned his pickup truck with his daughters.

The South Dakota Inheritance Tax Reports lists the pickup truck as jointly

owned by Arshem and Ringling, Jandreau, and Kathryn Standy. Docket 45-6

at 11. Ringling admitted she received 1/3 of the pickup truck. Docket 45-45 at

12. After Kathryn Standy sold the truck for $25,000, Ringling, Jandreau, and

Kathryn Standy received a third of the proceeds. Docket 45-42 at 17; Docket

45-45 at 14. Additionally, Arshem jointly owned his van with Kathryn Standy.

The South Dakota Inheritance Tax Reports lists the van as jointly owned by

Arshem and Kathryn Standy. Docket 45-6 at 11. Ringling stated Kathryn

Standy received the van, which was valued at $8,000. Docket 45-45 at 14.

Whiting also advised the defendants that the pickup truck and van would be

fully taxable because the daughters made no contribution to the purchase of

either vehicle. Docket 45-12 at 1.

      Third, Arshem jointly owned one of his checking accounts with Kathryn

Standy. Kathryn Standy was listed as a co-owner with rights of survivorship of

Arshem’s checking account at Community First Bank. Docket 45-44 at 7;

Docket 45-36. After she was added in December of 1999 and after Arshem’s

death, she continued to write checks and have access to the account. Docket

45-44 at 7.




                                      17
      Thus, the property jointly owned by defendants Ringling, Jandreau, and

Kathryn Standy and Arshem at the time of his death is includible in the gross

estate and is considered section 6324(a)(2) property. Ringling, Jandreau, and

Kathryn Standy, as surviving tenants, are liable for the unpaid portion of the

Estate’s liability in an amount that takes into account the value of the bonds,

two vehicles, and checking account.

      Lastly, the United States states Ringling, Jandreau, and Kathryn Standy

received proceeds from life insurance policies. Docket 44 at 10. The United

States argues the two life insurance policies of Arshem should be included in

the gross estate under section 2042. Id. The court agrees. The gross estate

includes life insurance policies that the decedent possessed at his death. 26

U.S.C. § 2042. The undisputed facts show Arshem purchased a life insurance

policy from New York Life Insurance Company in the 1940s. Docket 45-6 at 4.

This insurance policy was valued at $3,337.65, and the beneficiaries were

Kathryn Standy, Ringling, and Jandreau. Id. Arshem also purchased an

annuity policy from Continental General Insurance Company in 1987. Id. This

policy was valued at $18,278.55, and the beneficiaries were Kathryn Standy,

Ringling, and Jandreau. Id. Thus, the two life insurance policies are includible

in the valuation of the gross estate and are considered section 6324(a)(2)

property. Ringling, Jandreau, and Kathryn Standy, as beneficiaries, are liable

for the unpaid portion of the Estate’s liability in an amount that takes into

account the value of the two life insurance policies.




                                       18
      Defendants Jandreau, Kathryn Standy, and Kory Standy failed to refute

any of the United States’s Statement of Undisputed Material Facts by not

responding to the United States’s motion for summary judgment. Ringling’s

response (Docket 57) only disputed one factual issue, which the court resolved

above in favor of the United States. Thus, the court deems the United States’s

facts to be undisputed. As discussed above, the undisputed facts establish

defendants’ liability under 26 U.S.C. § 6324(a)(2).

II.   Affirmative Defenses

      In her answer, Ringling asserted several affirmative defenses. Docket 10.

Ringling alleged that the United States’s claims were barred by the doctrines of

accord and satisfaction, waiver, estoppel, statute of limitations, and reasonable

care. Id. ¶¶ 8-11. The United States filed a motion to strike the affirmative

defenses (Docket 22), which the court denied (Docket 32). Additionally, Ringling

filed a response to the United States’s motion for summary judgment (Docket

57) and provided additional facts in her Statement of Disputed Material Facts

(Docket 58). The United States filed objections to Ringling’s Additional Material

Facts. Docket 60.

      A nonmoving party can resist a motion for summary judgment by

“ ‘asserting affirmative defenses which it has the burden to prove’ and

supporting those defenses with specific facts.” Hiland Partners GP Holdings,

LLC v. Nat'l Union Fire Ins. Co., 847 F.3d 594, 601 (8th Cir. 2017) (quoting

Midwest Oilseeds, Inc. v. Limagrain Genetics Corp., 387 F.3d 705, 714 (8th Cir.

2004)). The nonmoving party must “identify specific facts in the record showing

                                        19
its defenses raised a triable issue against its liability.” Midwest Oilseeds, Inc.,

387 F.3d at 714. The nonmoving party cannot rely solely on its pleadings to

support its affirmative defenses. See McLaughlin v. Esselte Pendaflex Corp., 50

F.3d 507, 513 (8th Cir. 1995).

      A.   Estoppel, Waiver, Accord and Satisfaction

      For an equitable estoppel defense, “[t]he claimant bears the ‘heavy

burden’ of establishing that the government engaged in affirmative

misconduct.” Bartlett v. U.S. Dep’t of Agric., 716 F.3d 464, 475 (8th Cir. 2013)

(quoting Morgan v. Comm’r, 345 F.3d 563, 566 (8th Cir. 2003)). If affirmative

misconduct is shown, then the claimant must prove the four traditional

elements of estoppel:

      (1) a “false representation by the government;” (2) government intent
      to induce the claimant to act on the misrepresentation; (3) a lack of
      knowledge or inability to obtain true facts on the part of the
      claimant; and (4) the claimant’s “reliance on the misrepresentation
      to his detriment.”

Id. at 475-76 (quoting Rutten v. United States, 299 F.3d 993, 995 (8th Cir.

2002)).

      To prove waiver, there must be “evidence of a voluntary and intentional

relinquishment or abandonment of a known right.” Haghighi v. Russ.-Am.

Broad. Co., 173 F.3d 1086, 1088 (8th Cir. 1999). To prove accord and

satisfaction, there must be:

      (1) an accord or agreement, in which one of the parties agrees to
      extend to the other, in satisfaction of a claim, something other than,
      or different from, that to which the other party considers himself
      entitled; and (2) a satisfaction, consisting of the actual execution or
      performance of the accord.

                                         20
Goldstein Oil Co., v. Sun Oil Trading Co., 624 F. Supp. 730, 733 (E.D. Mo.

1985).

      In her Statement of Disputed Material Facts, Ringling offered additional

facts. Docket 58 at 14. One of Ringling’s offered material facts was that in

2014, defendants had one or more meetings with an IRS employee about the

Estate’s deficiency. Id. Ringling alleges that the IRS employee made statements

to defendants that led them to believe that the interest and penalties would be

waived. Id. The United States denies this alleged fact and argues that Ringling

provides no evidentiary support for the statement. Docket 60 at 2.

      Rule 56(e) states that “[i]f a party fails to properly support an assertion of

fact . . . the court may grant summary judgment if the motion and supporting

materials—including the facts considered undisputed—show that the movant is

entitled to it[.]” As the nonmoving party, Ringling cannot “rest on mere

allegations or denials, but must demonstrate on the record the existence of

specific facts which create a genuine issue for trial.” Mosley, 415 F.3d at 910

(internal quotation omitted).

      Here, Ringling failed to properly support her assertion of facts as

contained in her Statement of Disputed Material Facts, because she provided

no citations to the record. Instead, Ringling cited to her brief in response to the

United States’s motion to strike (Docket 26). Docket 58 at 14. Her brief

contains mere allegations that defendants met with an IRS employee. Docket

26 at 2. Even in her brief, Ringling provided no evidentiary support. She does

not cite to any depositions of defendants or affidavits discussing any of these

                                        21
facts or cite to any other material in the record that could support such

allegations. Ringling cannot rely on allegations in order to overcome the United

States’s motion for summary judgment. See Celotex Corp. v, 477 U.S. at 324

(stating Rule 56 allows a summary judgment motion to be opposed by any kind

of evidentiary material listed in Rule 56(c), “except the mere pleadings

themselves”).

      Ringling alleges that the United States must resolve all of the factual

issues supporting Ringling’s defenses. Docket 57 at 7. But case law holds that

the moving party does not need to support its motion with affidavits or other

evidence negating the nonmoving party’s claim. Celotex Corp., 477 U.S. at 323.

“The moving party is ‘entitled to a judgment as a matter of law’ because the

nonmoving party has failed to make a sufficient showing on an essential

element of her case with respect to which she has the burden of proof.” Id.

Ringling has the burden of proof to establish that the elements of her

affirmative defenses are disputed. She has not done that here. Instead, she

relied on allegations contained in her brief and provides no evidence at all to

support her alleged facts. Ringling cannot rely on her pleadings “but must set

forth specific facts” that prove the elements of her claim. McLaughlin, 50 F.3d

at 513. There is no evidence in the record that defendants had a meeting with

an IRS employee. The court finds that Ringling failed to meet her burden in

establishing these affirmative defenses and therefore cannot use them to resist

the United States’s motion for summary judgment.




                                       22
      B.   Reasonable Cause

      If someone fails to file a tax return or fails to pay a tax before its due

date, an additional amount can be added to the tax liability. 26 U.S.C. § 6651.

A person can avoid this additional liability if the taxpayer can show that such

failure was due to reasonable cause. Id. Reasonable cause can be established

when “a taxpayer shows that he reasonably relied on the advice of an

accountant or attorney that it was unnecessary to file a return, even when

such advice turned out to have been mistaken.” United States v. Boyle, 469

U.S. 241, 250 (1985).

       In her answer, Ringling asserted an affirmative defense of reasonable

cause to avoid the penalties and interest that were added to the Estate’s tax

liability. Docket 10 ¶¶ 10-11. Ringling alleged that she exercised due care in

engaging a tax attorney to advise them on whether the Estate owed an estate

tax. Id. ¶ 11. Additionally, in her Statement of Disputed Material Facts,

Ringling offers an additional fact that she and the other co-personal

representatives did not initially pay the federal estate tax based on their good

faith reliance on the Estate’s tax attorney’s advice. Docket 58 at 14. The United

States objects and argues that Ringling provided no evidentiary support for this

statement. Docket 60 at 1. Ringling offers a second material fact that she paid

what she believed to be her share of the remaining unpaid tax deficiency, after

she was informed that a balance remained. Docket 58 at 14. The United States

admits that Ringling made a payment toward the Estate’s liability, which the

undisputed facts show. Docket 60 at 2. The United States, however, objects to

                                         23
the remainder of Ringling’s alleged fact because it is not supported by the

record. Id.

      To resist the United States’s motion for summary judgment, Ringling has

the burden to prove the elements of reasonable cause and support them with

specific facts. Hiland Partners GP Holdings, LLC, 847 F.3d at 601. In her

response to the motion for summary judgment, Ringling argues that “the

record is clear that Ringling did not file a Federal estate return because of her

good faith reliance on a tax attorney.” Docket 57 at 6. But she provides no

citation to the record to support this allegation. “[A] district court is not

‘obligated to wade through and search the entire record for some specific facts

which might support the nonmoving party's claim.’ ” Jaurequi v. Carter Mfg.

Co., 173 F.3d 1076, 1085 (8th Cir. 1999) (quoting White v. McDonnell Douglas

Corp., 904 F.2d 456, 458 (8th Cir. 1990)).

      Ringling attempts to provide factual support for this defense by providing

additional facts in her Statement of Disputed Material Facts (Docket 58). But

Ringling did not support the facts with any evidence in the record. Similar to

the alleged fact discussed above, Ringling attempts to support her allegation

that she relied on the Estate’s attorney’s advice by citing to her answer (Docket

10) and her brief in response to the United States’s motion to strike (Docket

26). Both documents contain mere allegations that Ringling paid what she

believed to be her share of the deficiency and that Ringling relied on the

Estate’s attorney’s advice. Neither document provides any citations to the

record. Because Ringling did not identify any facts in the record to prove the

                                         24
elements of reasonable cause, she has failed to meet her burden and cannot

use the reasonable cause defense to resist the United States’s motion for

summary judgment.

      C.   Statute of Limitations

      In her answer, Ringling alleges that the United States’s claim is barred

by the statute of limitations. Docket 10 ¶ 9. In her response, Ringling provides

no argument or facts that support this defense. As a matter of law, personal

liability under section 6324(a)(2) can be asserted by the United States ten years

from the date the assessment is made against the Estate in accordance with

section 6502(a). 26 U.S.C. § 6502(a)(1); United States v. Botefuhr, 309 F.3d

1263, 1277 (10th Cir. 2002) (listing case law that discusses section 6324’s

statute of limitation is determined by sections 6501 and 6502).

      Here, the IRS made its assessment against the Estate on July 14, 2008.

Docket 45 ¶ 43; Docket 45-46 ¶ 4. The United States filed this case within the

ten-year statute of limitation, on January 23, 2017. Docket 1. Ringling has not

provided any evidence to dispute these facts. Thus, she has failed to meet her

burden to prove this affirmative defense and cannot use it to resist the United

States’s motion for summary judgment.

                                 CONCLUSION

      Defendants are liable for the Estate’s unpaid tax liability under 26 U.S.C.

§ 6324(a)(2). The undisputed facts show the Estate’s federal estate tax was not

paid when due and each defendant received property includible in the gross

estate. Ringling cannot resist the United States’s motion for summary judgment

                                       25
with her affirmative defenses. She did not meet her burden because she failed to

identify any specific facts in the record that supported her defenses. Thus, it is

      ORDERED that the United States’s motion for summary judgment (Docket

43) is granted.

      IT IS FURTHER ORDERED that the United States must file a proposed

order by February 26, 2019, that contains the total judgment amount due as of

March 1, 2019, including penalties and interest, and the not to exceed amount

for which each defendant may be held jointly and severally liable. Defendants

may file objections by February 28, 2019.

      Dated February 21, 2019.

                               BY THE COURT:


                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                        26
